317 So. 2d 492 (1975)
In re Bonnie Joan H. HUBBARD
v.
Earnie HUBBARD, Jr. Ex parte Earnie HUBBARD, Jr.
SC 1352.
Supreme Court of Alabama.
August 21, 1975.
Wayne L. Williams, of Zeanah, Donald, Lee & Williams, Tuscaloosa, for petitioner.
None for respondent.
*493 EMBRY, Justice.
Petition of Earnie Hubbard, Jr., for writ of certiorari to review, revise the opinion and reverse the holding of the Court of Civil Appeals in Hubbard v. Hubbard, 55 Ala.App. 521, 317 So. 2d 489 (1975).
We deny the writ without expression relative to the merits of the controversy as there will be a new trial below on remand by the Court of Civil Appeals. By this action we are not to be understood as lending approval to each statement found in the opinion of that appellate court. It reached the correct result.
Writ denied.
HEFLIN, C.J., and BLOODWORTH, FAULKNER and ALMON, JJ., concur.